Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
The Employment Agreement by and between Blackboard Inc. and Matthew H. Small,
which took effect January 26, 2004 (“Agreement”) is hereby amended pursuant to
this Amendment to Employment Agreement (“Amendment”). This Amendment will take
effect on October 18, 2008.
The parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby agree as follows:
1. Section 7, “Termination by the Company,” part (a)(i) is hereby amended and
restated as follows:

  (i)   pay to the Employee an amount equal to his annual base salary based on
his highest annual base salary for the three year period prior to the
termination date and earned bonus through the end of and including the then
current quarter, less applicable taxes and withholdings (“Severance Payment”).
The Severance Payment shall be made in a lump sum, less applicable taxes and
withholdings. To receive the Severance Payment Employee must sign a release of
any and all claims in the form provided by the Company. The Severance Payment
shall be made on the first pay period following Employee’s termination date that
is at least ten days after Employee delivers the signed release to the Company;
provided, however, that if the maximum period of time permitted under applicable
law for the Employee to sign and revoke the release extends into the calendar
year following the calendar year of the Employee’s termination date, then the
Severance Payment shall be made no earlier than January 1 of such subsequent
calendar year. Employee shall also be reimbursed for outstanding expenses as of
his termination date;

2. Section 8, “Termination by Death or Disability of the Employee,” part (c) is
hereby amended by adding the following sentences:
This amount shall be paid in a lump sum, less applicable taxes and withholdings.
To receive this amount Employee must sign a release of any and all claims in the
form provided by the Company. This amount shall be paid on the first pay period
following Employee’s termination date that is at least ten days after Employee
delivers the signed release to the Company; provided, however, that if the
maximum period of time permitted under applicable law for the Employee to sign
and revoke the release extends into the calendar year following the calendar
year of the Employee’s termination date, then the Severance Payment shall be
made no earlier than January 1 of such subsequent calendar year. .
3. Section 9, “Termination by the Employee,” parts (a) and (a)(i) are hereby
amended and restated as follows:
     9. Termination by the Employee.

 



--------------------------------------------------------------------------------



 



  (a)   The Employee may terminate the Employee’s employment at any time, with
or without Good Reason (as defined below), by giving written notice to the
Company as set forth below. It is specifically acknowledged and agreed that a
notification by the Employee of a determination not to allow this Agreement to
automatically renew pursuant to Section 1 shall not be a termination by the
Employee for any purpose hereunder. Any such termination, if without Good
Reason, shall become effective on the date specified in such notice, provided
that the Company may elect to have such termination become effective on a date
after, but not more than, fourteen (14) days after the date of the notice.
Employee may resign with Good Reason only if (i) Employee provides notice of
such reason for resignation to the Company within 90 days of the initial
existence of the condition giving rise to the Good Reason and stating that such
reason will be ground for resignation with Good Reason, and (ii) if the Company
failed to cure such reason within thirty (30) days following receipt of such
notice. Furthermore, any such resignation shall occur within one (1) year of the
occurred of a Good Reason event. If such termination is with Good Reason the
Company shall, subject to the provisions of this Agreement:

  (i)   pay to the Employee a cash payment equal to his annual base salary based
on his highest annual base salary for the three year period prior to the
termination date and earned bonus through the end of and including the then
current quarter, less applicable taxes and withholdings (“Severance Payment”).
The Severance Payments shall be made in a lump sum, less applicable taxes and
withholdings. To receive the Severance Payment Employee must sign a release of
any and all claims in the form provided by the Company. The Severance Payment
shall be paid on the first pay period following Employee’s termination date that
is at least ten days after Employee delivers the signed release to the Company;
provided, however, that if the maximum period of time permitted under applicable
law for the Employee to sign and revoke the release extends into the calendar
year following the calendar year of the Employee’s termination date, then the
Severance Payment shall be made no earlier than January 1 of such subsequent
calendar year. Employee shall also be reimbursed for outstanding expenses as of
the termination date; and

4. The following Section 9A, “Section 409A Provisions,” is added:
9A. Section 409A Provisions
Section 409A. Subject to this Section 9A, any payments or benefits under
Section 7, 8 or 9 shall begin only upon the date of a “separation from service,”
as defined below, which occurs on or after the date of termination under
Section 7, 8 or 9, as applicable. The following rules shall apply with respect
to distribution of the payments and benefits, if any, to be provided to Employee
under Section 7, 8 or 9, as applicable:

  (a)   It is intended that each installment of the payments and benefits
provided under Section 7, 8 or 9, as applicable, shall be treated as a separate
“payment” for

 



--------------------------------------------------------------------------------



 



      purposes of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and the guidance issued thereunder (“Section 409A”). Neither the
Company nor Employee shall have the right to accelerate or defer the delivery of
any such payments or benefits except to the extent specifically permitted or
required by Section 409A;     (b)   If, as of the date of Employee’s “separation
from service” from the Company, Employee is not a “specified employee” (each
within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Section 7, 8 or 9, as
applicable; and     (c)   If, as of the date of Employee’s “separation from
service” from the Company, Employee is a “specified employee” (each, for
purposes of this Agreement, within the meaning of Section 409A), then:

  (i)   Each installment of the payments and benefits due under Section 7, 8 or
9, as applicable, that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the Short-Term Deferral Period (as hereinafter defined)
shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A. For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the 15th day of the third month
following the end of Employee’s tax year in which the separation from service
occurs and the 15th day of the third month following the end of the Company’s
tax year in which the separation from service occurs; and     (ii)   Each
installment of the payments and benefits due under Section 7, 8 or 9, as
applicable, that is not described within Section 9A(c)(i) and that would, absent
this subsection, be paid within the six-month period following Employee’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Employee’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Employee’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service) or Treasury
Regulation 1.409A-1(b)(9)(iv) (relating to reimbursements and certain other
separation payments). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

 



--------------------------------------------------------------------------------



 



  (d)   The determination of whether and when a separation from service has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h).     (e)  
All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

5. Section 15, “Notices,” is hereby amended and restated as follows:
15. Notices.
Any notice expressly provided for under this Agreement shall be in writing,
shall be given either manually or by mail and shall be deemed sufficiently given
when actually received by the party to be notified or when mailed, if mailed by
certified or registered mail, postage prepaid, addressed to such party at their
addresses as set forth below. Either party may, by notice to the other party,
given in the manner provided for herein, change their address or receiving such
notices.
(a) If to the Company, to:
Blackboard Inc.
650 Massachusetts Ave, NW, 6th Floor
Washington, D.C. 20001-3796
Attn: CEO
(b) If to the Employee, to the address that the Company has on file for Employee
at the time the notice is to be sent.
6. The following Sections 19 and 20 are added:
19. Effect of Termination.
Notwithstanding any termination or expiration of this Agreement, the rights and
obligations under this Agreement, which by their nature should survive, will
remain in effect after the termination or expiration of this Agreement.
20. Compliance With Section 409A.
This Agreement is intended to comply with the provisions of Section 409A and the
Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required in order to comply with
Section 409A. Notwithstanding the foregoing, to the extent that the Agreement or
any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither the Company, the Board of Directors nor its or their
designees or agents shall be liable to Employee or any other person for any
actions, decisions or determinations made in good faith.
7. Except as expressly provided herein, the terms and conditions of the
Agreement remain unmodified. All capitalized terms not defined herein shall have
the meaning set forth in the Agreement.

 



--------------------------------------------------------------------------------



 



This Amendment shall be governed by the same provisions as set forth in
Section 16 of the Agreement. If any part of this Amendment is held by a court of
competent jurisdiction to be void or unenforceable, the remaining provisions
shall continue with full force and effect. The headings in this Amendment are
for convenience only and shall not effect the interpretation of this Amendment.

 



--------------------------------------------------------------------------------



 



This Amendment has been agreed to and executed by the following parties on the
dates set forth opposite their names:

                  /s/ Matthew H. Small       October 17, 2008                  
Matthew H. Small       Date    
 
                Blackboard Inc.            
 
               
By:
  /s/ Justin Tan       October 17, 2008                       Justin Tan      
Date     Senior Vice President            

 